Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 and 21, drawn to a biosensor system and a method using the biosensor system, comprising an acoustic sensor detecting acoustic signals and a processing system analyzing the acoustic signals, classified in CPC A61B8/52, A61B8/00, 02, 04, 06 and A61B8/5223.
II. Claim 19, drawn to an earbud-style head-mount transducer system, classified in CPC A61B8/4483.
III. Claim 20, drawn to a user device executing an app providing a user interface, classified in CPC A61B5/74 and A61B8/46.
IV. Claims 22-24, drawn to a biosensor system and/or method of its operation, comprising an acoustic sensor detecting acoustic signals and a processing system analyzing the acoustic signals from the user and from the environment, classified in CPC A61B5/6803 and A61B5/6817.
The inventions are distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. (MPEP § 806.05(j)). In the instant case, the “biosensor system and method” as claimed in Invention I are mutually exclusive to the “earbud-style head-mount transducer system” as claimed in Invention II. These two inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. They do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The system of Invention II does not need to detect infrasonic signals and analyze the acoustic signals as arranged in Invention I. The system/method of Invention I does not require an earbud-style head-mount transducer system that comprises an ear canal extension that projects into an ear canal of a user as arranged in Invention II. 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. (MPEP § 806.05(j)). In the instant case, the “biosensor system and method” as claimed in Invention I are mutually exclusive to the “user device executing an app providing a user interface” as claimed in Invention III. These two inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. They do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The system of Invention III does not need to detect infrasonic signals and analyze the acoustic signals as arranged in Invention I. The system/method of Invention I does not require a user device executing an app providing a user interface on a touch screen display as arranged in Invention III.
Inventions I and IV are directed to related methods/products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. (MPEP § 806.05(j)). In the instant case, the “biosensor system and method” as claimed in Invention I are mutually exclusive to the “biosensor system and/or method of its operation” as claimed in Invention IV. These two inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. They do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The system/method of Invention IV does not need to detect infrasonic signals via an ear canal of a user as arranged in Invention I. The system/method of Invention I does not require a background acoustic sensor for detecting acoustic signals from an environment of the user and a processing system for analyzing the acoustic signals from the environment as arranged in Invention IV. 
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. (MPEP § 806.05(j)). In the instant case, the “earbud-style head-mount transducer system” as claimed in Invention II are mutually exclusive to the “user device executing an app providing a user interface” as claimed in Invention III. These two inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. They do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The system of Invention II does not require a user device executing an app providing a user interface on a touch screen display as arranged in Invention III. The system of Invention III does not require an earbud-style head-mount transducer system that comprises an ear canal extension that projects into an ear canal of a user as arranged in Invention II.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. (MPEP § 806.05(j)). In the instant case, the “earbud-style head-mount transducer system” as claimed in Invention II are mutually exclusive to the “biosensor system and/or method of its operation” as claimed in Invention IV. These two inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. They do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The system of Invention II does not require a background acoustic sensor for detecting acoustic signals from an environment of the user and a processing system for analyzing the acoustic signals from the environment as arranged in Invention IV. The system/method of Invention IV does not require an earbud-style head-mount transducer system that comprises an ear canal extension that projects into an ear canal of a user as arranged in Invention II.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. (MPEP § 806.05(j)). In the instant case, the “user device executing an app providing a user interface” as claimed in Invention III are mutually exclusive to the “biosensor system and/or method of its operation” as claimed in Invention IV. These two inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. They do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The system of Invention III does not require a background acoustic sensor for detecting acoustic signals from an environment of the user and a processing system for analyzing the acoustic signals from the environment as arranged in Invention IV. The system/method of Invention IV does not require a user device executing an app providing a user interface on a touch screen display as arranged in Invention III.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the three inventions belong to different classification: Group I would require a search in at least CPC A61B8/52, A61B8/00, 02, 04, 06 and A61B8/5223, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC A61B8/4483, along with a unique text search. Group III would not be searched as either of above and would instead require a search in at least CPC A61B5/74 and A61B8/46, along with a unique text search. Group IV would not be searched as either of above and would require a search in at least CPC A61B5/6803 and A61B5/6817, along with a unique text search. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Currently, there is no generic claim identified.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793